Motion to vacate the special appearance by Charles A. Ellis as attorney for 23-27 Grand Street, Inc., and to dismiss the appeal on the ground that 23-27 Grand Street, Inc., is not a party aggrieved. Motion denied, without costs and without prejudice to its renewal upon the argument of the appeal. Motion to dismiss the appeal on the ground that the appellants are not parties aggrieved. Motion denied, without costs and without prejudice to its renewal upon the argument of the appeal. Present — Foster, P. J., Bergan, Gibson, Herlihy and Reynolds, JJ.